Exhibit EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT made as of the 26th day of January, 2009, by and between VIBE RECORDS, INC., a Nevada corporation, with principal offices in Westbury, New York (the "Company"), and TIMOTHY J. OLPHIE., a resident of the State of New York ("Executive"). 1. Employment. The Company hereby agrees to employ Executive, and Executive hereby accepts such employment, upon the terms and conditions set forth in this Agreement. 2. Term. The term of Executive's employment under this Agreement shall commence on the January 26th, 2009, (“Effective Date”) and shall terminate on the third anniversary of the Effective Date (the "Termination Date"); provided that, the term of this Agreement will automatically renew for successive one-year periods thereafter (in which case the Termination Date shall be extended accordingly), unless, at least thirty days prior to the applicable Termination Date, either party gives the other written notice of non-renewal. 3. Position and Duties.
